No. 04-02-00486-CR
EX PARTE Michael TUCKER
From the 186th Judicial District Court, Bexar County, Texas
Trial Court No. 2001-CR-4896
Honorable Sam Katz, Judge Presiding
PER CURIAM
Sitting:	Alma L. López, Justice
		Catherine Stone, Justice
		Paul W. Green, Justice
Delivered and Filed:	November 20, 2002
DISMISSED FOR LACK OF JURISDICTION
	Appellant filed a pro se notice of appeal seeking to appeal the trial court's order denying his
writ of habeas corpus.  Because our record does not contain a signed written order, we ordered
appellant to show cause why this appeal should not be dismissed for lack of jurisdiction.  See Elliott
v. State, 412 S.W.2d 320, 320 (Tex. Crim. App. 1967); Nikrasch v. State, 698 S.W.2d 443, 450 (Tex.
App.--Dallas 1985, no writ).  On October 7, 2002, we struck appellant's pro se response because
appellant is represented by counsel on appeal and is not entitled to hybrid representation.  Rudd v. 
State, 616 S.W.2d 623, 625 (Tex. Crim. App. 1981).  Appellant's counsel has not responded to our
order.  The appeal is dismissed for lack of jurisdiction.
							PER CURIAM
DO NOT PUBLISH